UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7336



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

AL MALIK SHARIEF KAREEM WRIGHT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. William B. Traxler, Jr., District
Judge. (CR-92-408, CA-95-531-21AK)


Submitted:   May 1, 1997                     Decided:   May 7, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.

Al Malik Sharief Kareem Wright, Appellant Pro Se. David Calhoun
Stephens, Assistant United States Attorney, Greenville, South Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted his appeal from the district court's order

denying his motion for an extension of the appeal period. To the

extent that Appellant seeks to appeal from the denial of his motion

filed pursuant to 28 U.S.C.A. § 2255 (West. 1994 & Supp. 1997), the

notice of appeal is untimely. The time periods for filing notices
of appeal are governed by Fed. R. App. P. 4. These periods are

"mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.
Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions in

which the United States is a party have sixty days within which to

file in the district court notices of appeal from judgments or

final orders. Fed. R. App. P. 4(a)(1). The only exceptions to the
appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).
     The district court entered its order on December 6, 1995;

Appellant's notice of appeal was filed on August 20, 1996, which is

beyond the sixty-day appeal period. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant's appeal. We therefore deny a certificate of appealability and

dismiss this portion of the appeal for lack of jurisdiction.

     To the extent that Appellant appeals from the district court's

order denying his motion for an extension of time within which to

note his appeal, we have reviewed the record and the district

                                 2
court's opinion and find no reversible error. Accordingly, we

affirm the denial of Appellant's motion for extension on the rea-

soning of the district court. United States v. Wright, Nos. CR-92-
408; CA-95-531-21AK (D.S.C., July 26, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                3